DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 28, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 52-63, 66 and 70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asahi Glass Co., Ltd. (WO 2009/081989), hereinafter “Asahi”, of record.

Regarding claim 52, Asahi discloses a device for speckle reduction (see Fig. 2), comprising an optical cell (10, Figs. 1-2) and a controller (5, Fig. 1; para. [0029]), wherein:
the optical cell (10) comprises a first and second cell wall (1a, 1b) spaced apart by a gap, and a liquid crystal composition (3) in the gap (see Fig. 1);
wherein the liquid crystal composition (3) has a chiral nematic phase (para. [0027]);
the controller (5) is configured to cause fluid turbulence in the liquid crystal composition (3) (paras. [0026-0028]);
the fluid turbulence in the liquid crystal composition (3) results in time varying spatially random scattering of light transmitted through the liquid crystal composition (3) (paras. [0026-0028 and 0037]) and
wherein the liquid crystal composition has positive dielectric anisotropy (paras. [0031, 0034-0035 and 0041]) and wherein the liquid crystal composition has anisotropic electrical conductivity, wherein the conductivity is greater parallel to a liquid crystal’s director than perpendicular to the director (para. [0037]; additionally, a nematic liquid crystal having positive dielectric anisotropy has molecules aligned parallel with an electric field).

Regarding claim 53, Asahi discloses wherein:  the optical cell (10) comprises a first and second electrode (2a, 2b) for causing an electric field within the gap (para. [0029]); the liquid crystal composition (3) comprises mobile ions (paras. [0031-0032 and 0041-0044]); and the controller (5) is configured to apply a voltage between the first and second electrodes (2a, 2b) to cause an electric field that results in fluid turbulence in the liquid crystal composition (3) due to 

Regarding claim 54, Asahi discloses wherein the liquid crystal composition (3) further comprises:
(a) a dopant to enhance ionic concentration and reduce the electric field required for dynamic scattering, wherein the dopant comprises at least one of:  CTAB, an ionic dopant, an electron donor, or an electron acceptor (para. [0045]); and/or
(b) a redox dopant to improve lifetime of the liquid crystal composition.

Regarding claim 55, Asahi discloses wherein the liquid crystal composition (3):
i) comprises a chiral dopant to induce chirality; and/or
ii) is inherently ionic (paras. [0041-0044]); and/or
iii) comprises at least one of:  a smectic A phase; or a blue phase.

Regarding claim 56, Asahi discloses wherein the controller (5) is configured to apply a time varying electric field (para. [0029]).

Regarding claim 57, Asahi discloses wherein the controller (5) is configured to apply a time varying voltage to the first and second electrode (2a, 2b) to cause the time varying electric field (para. [0029]).

claim 58, Asahi discloses wherein a frequency of the time varying electric field is less than 1 kHz (paras. [0032-0033]).

Regarding claim 59, Asahi discloses wherein the first and second cell wall are substantially parallel (see Fig. 1), and the gap is between 2 µm and 50 µm (para. [0052]).

Regarding claim 60, Asahi discloses wherein the first and/or second cell wall (1a, 1b) comprises a structured surface adjacent to the liquid crystal composition (3) (para. [0050]).

Regarding claim 61, Asahi discloses a static diffuser (18a or 18b, Fig. 2; paras. [0050-0051]).

Regarding claim 62, Asahi discloses wherein the first and/or second electrode (2a, 2b) comprise at least one of a transparent conductive material, a transparent conductive oxide, a transparent conductive polymeric material, and graphene (para. [0038]).

Regarding claim 63, Asahi discloses wherein the liquid crystal composition (3) comprises nanoparticles or microparticles (para. [0052]; considering the cell gap size disclosed, the composition comprises at least microparticles).

Regarding claim 66, Asahi discloses wherein:

(ii) the first cell wall is optically reflective (paras. [0025 and 0038]), and the cell is configured to cause time varying spatially random scattering of light transmitted through the second cell wall and the liquid crystal composition and reflected from the first cell wall (paras. [0025-0027]).

Regarding claim 70, Asahi discloses an image projection system (see Fig. 2), comprising a coherent light source (11) and the device or cell (10) of claim 52, the device or cell (10) configured to reduce speckle contrast in an image projected by the system (para. [0026]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 65, 69 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Asahi Glass Co., Ltd. (WO 2009/081989) (for claim 65, as applied to claim 52 above, and further) in view of Choi et al. (US 2012/0140133), of record, hereinafter “Choi”.

Regarding claim 65, Asahi discloses the limitations of claim 52 above, but fails to explicitly disclose wherein the chiral nematic phase has a pitch of at least 200nm.
However, Choi discloses a device (see Fig. 1), wherein a chiral nematic phase (para. [0041]) has a pitch of at least 200nm (paras. [0109-0110]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the chiral nematic phase has a pitch of at least 200nm, as in Choi, into the device of Asahi to block the transmission of light in the absence of an electric field (Choi, para. [0044]).

Regarding claim 69, Asahi discloses an optical cell (10, Figs. 1-2), comprising:  a first and second cell wall (1a, 1b) spaced apart by a gap (see Fig. 1), a first and second electrode (2a, 2b) for causing an electric field within the gap and a liquid crystal composition (3) in the gap comprising mobile ions (paras. [0029-0032 and 0041-0044]), wherein the liquid crystal composition (3) has a chiral nematic phase (para. [0027]), and wherein the liquid crystal composition (3) is selected to exhibit fluid turbulence due to movement of the mobile ions in response to the electric field such that the fluid turbulence in the liquid crystal composition results in time varying spatially random scattering of light transmitted through the liquid crystal composition (paras. [0026-0028 and 0037]), wherein the liquid crystal composition has positive 
Asahi fails to explicitly disclose wherein the chiral nematic phase has a pitch of less than 400nm.
However, Choi discloses an optical cell (see Fig. 1), having a chiral nematic phase (para. [0041]) with a pitch of less than 400nm (paras. [0109-0110]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the chiral nematic phase has a pitch of less than 400nm, as in Choi, into the optical cell of Asahi to block the transmission of light in the absence of an electric field (Choi, para. [0044]), to be free of disruptive defect structures, and to increase transmission in a controlled, smooth way (Choi, Figs. 3 and 6 and paras. [0109-0110]).

Regarding claim 71, Asahi discloses a method of speckle reduction (paras. [0026-0028]), comprising:
transmitting a coherent light beam (11, Fig. 2) through a liquid crystal cell (10, Figs. 1-2) comprising a liquid crystal composition (3, Fig. 1);
wherein the liquid crystal composition (3) has a chiral nematic phase (para. [0027]);
causing fluid turbulence in the liquid crystal composition (3), the fluid turbulence scattering causing dynamic scattering of the coherent light beam (paras. [0026-0028]), wherein the liquid crystal composition has positive dielectric anisotropy (paras. [0031, 0034-0035 and 
Asahi fails to explicitly disclose wherein the chiral nematic phase has a pitch of less than 400nm.
However, Choi discloses a method having a chiral nematic phase (para. [0041]) with a pitch of less than 400nm (paras. [0109-0110]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the chiral nematic phase has a pitch of less than 400nm, as in Choi, into the method of Asahi to block the transmission of light in the absence of an electric field (Choi, para. [0044]), to be free of disruptive defect structures, and to increase transmission in a controlled, smooth way (Choi, Figs. 3 and 6 and paras. [0109-0110]).

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Asahi Glass Co., Ltd. (WO 2009/081989), as applied to claim 52 above, and further in view of Khan (US 7,956,941), of record.

Regarding claim 64, Asahi discloses the limitations of claim 52 above, but fails to explicitly disclose wherein the liquid crystal composition comprises a viscosity reducing agent.
However, Khan discloses a device for speckle reduction (see Fig. 1), wherein a liquid crystal composition (120 in 104, Figs. 2-4) comprises a viscosity reducing agent (col. 9, lines 61-65).
.

Claims 67 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Asahi Glass Co., Ltd. (WO 2009/081989), as applied to claim 52 above, and further in view of Cui et al. (CN 104849932), of record, hereinafter “Cui”.

Regarding claim 67, Asahi discloses the limitations of claim 52 above, but fails to explicitly disclose wherein the controller comprises a pump configured to cause the fluid turbulence by pumping the liquid crystal composition.
However, Cui discloses a device for speckle reduction (see Fig. 1), wherein a controller (6 and 1) comprises a pump (2 and 1) configured to cause fluid turbulence by pumping a liquid crystal composition (in 9) (pp. 3-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the controller comprises a pump configured to cause the fluid turbulence by pumping the liquid crystal composition, as in Cui, into the device of Asahi to directionally emit light from a laser for holographic display.

Regarding claim 68, Asahi discloses the limitations of claim 52 above, but fails to explicitly disclose a temperature controlled stage for the optical cell for controlling an operating temperature of the optical cell; and a controller configured to operate the temperature controlled 
However, Cui discloses a device for speckle reduction (see Fig. 1), comprising:
a temperature controlled stage (8) for the optical cell for controlling an operating temperature of the optical cell; and
a controller (7 and 6) configured to operate the temperature controlled stage (8) to keep a liquid crystal composition (in 9) at an operating temperature that is nearer an upper transition temperature of the chiral nematic phase than a lower transition temperature of the chiral nematic phase (pp. 3-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a temperature controlled stage for the optical cell for controlling an operating temperature of the optical cell; and a controller configured to operate the temperature controlled stage to keep the liquid crystal composition at an operating temperature that is nearer an upper transition temperature of the chiral nematic phase than a lower transition temperature of the chiral nematic phase, as in Cui, into the device of Asahi for controllable laser linewidth (Cui, p. 2).

Response to Arguments
Applicant’s arguments filed February 28, 2022 have been fully considered but they are not persuasive.  Applicant has amended independent claims 52, 69 and 71 to include details related to the liquid crystal composition and a liquid crystal’s director, and has argued that neither Asahi nor Choi discloses these features.  However, Asahi explicitly discloses a liquid .
Therefore, the new grounds of rejection under 35 U.S.C. 102 and 103 over Asahi are considered appropriate in accordance with the amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) 

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896